﻿90.	Mr. President, may I first cordially congratulate you on your election as President of the thirty-third session of the General Assembly. The Yugoslav delegation, and I personally, are gratified to be able to address our congratulations to you, an outstanding statesman and diplomat and a prominent representative of friendly Colombia, with which Yugoslavia has fruitful and close co-operation.
91.	I am happy to be able to welcome in our midst the representatives of this new Member State, Solomon Islands, by whose admission our Organization has taken one more step closer to the realization of the principle of universality embodied in the Charter of the United Nations.
92.	It is a cause of satisfaction to my country that full credit has been given to the representative of Yugoslavia, Mr. Lazar Mojsov, for the way in which he presided over the General Assembly at a significant period of its activity, with one regular session and three special sessions devoted to very important questions of international life.
93.	The agenda of the current session of our Assembly includes important problems affecting international peace and security, as well as issues concerning long-term questions of the development of the world in which we live. Regular sessions provide us with an opportunity 'o give additional stimulus to our joint efforts to work more resolutely for the solution of the problems facing us.
94. This is all the more important since our session is taking place at a time of further deepening of the general crisis in the existing system of international political and economic relations; at a time of stagnation in the process of relaxation of tensions; at the time of an unabated arms race, an aggravation of existing crises and the strengthening of attempts to impose new forms of domination and interference in the internal affairs of independent States.
95: Our hope and our firm belief that the difficulties of our time can be successfully overcome are based on the tremendously increased determination of peoples and countries to fight for their independence and free development and to contribute to the establishment of a new system of international relations founded on freedom, equality, interdependence and justice. Guided by these noble aspirations, the non-aligned countries, which represent the greater part of the membership of the world Organization, gathered this summer at their ministerial Conference in Belgrade,  the capital of my country, in order to make their voice still stronger and to render their actions for the achievement of these objectives still more determined.
96.	The Belgrade Conference attracted the attention of the world public precisely because it strengthened and further elaborated all the basic principles and the role and orientation of the policy of non-alignment as an independent, non-bloc world factor actively involved in the struggle for new international relations.
97.	Having this in mind, the Conference adopted positions on all the important and burning issues of contemporary international relations. It underlined the importance of the actions of non-aligned countries within the United Nations and their readiness to co-operate, particularly with the other" developing countries and with all those favouring the general application of the principles of active and peaceful coexistence.
98.	The Conference also firmly rejected all attempts to divide the non-aligned countries on political, ideological and other grounds. It also adopted specific recommendations for the peaceful settlement of disputes between non-aligned countries. It charted the political course for the preparation of the forthcoming important meetings of non-aligned countries, including their summit conferences. The final acts of the Conference have been circulated as a document of the General Assembly [A/33/206], and we believe that they will be studied with due attention.
99.	Opening the Conference, President Tito emphasized that:
"World stability has been discussed for years now as wholly dependent on a balance of power and fear, and bloc accommodation. At the same time, however, we have been witness to persisting instability, as the end result of precisely these premises." 
100.	This has impelled us to seek and construct another approach, based on a different logic, towards the realities of our world, and this has been embodied in the policy of non-alignment. This policy has asserted itself with such moral and political force that it "has imparted positive elements of stability to an anxious and disturbed world" [ibid,]. Precisely for this reason it was able to assert itself as a real and in fact the only possible alternative to the existing systems of privileges, monopolies and dependence.
101.	This was even more strongly underlined in the stand taken at the Belgrade Conference that the struggle against the old and the new evils of our world, against imperialism, colonialism, neo-colonialism and racism, against all forms of foreign domination and interference, and the fight against political and economic hegemonism and all forms of subjugation, must be waged at the same time as the struggle for the realization of a different vision of the world in which the system of life will not be based on bloc divisions, even if it were possible to achieve a so-called balance of bloc forces and interests.
102.	This applies primarily to our concept of the character and substance of detente, that is, of the process of relaxation of tensions in the world, to which we attach such great importance.
103.	Detente is today in a state of serious stagnation, particularly with regard to relations among the great Powers, and it is also plagued with some new cold war elements. We must see how to set in motion again its positive trends, since without detente there are no real prerequisites for a more effective elimination of the main hotbeds of crisis in the world.

104.	Of course, we must be aware of the fact that, no matter how important relations among the great Powers may be, detente must not be directed solely towards mutual accommodation among blocs and their mutual coexistence. Detente must become universal. It must encompass all regions and all aspects of international life. It must not amount to a conservation of existing conditions of dependence and the status quo, but must be a means of promoting movement towards peace, independence and social progress with the active and equal participation and responsibility of all the members of the world community. Our Organization, by its efforts and deliberations, can greatly stimulate such a direction of detente.
105.	Within the context of the weighty subjects on the agenda of our session, my delegation considers that we should at present devote particular attention to action for the final liquidation of colonialism in all parts of the world. Colonialism is an anachronism of the past which is desperately maintaining itself owing to the continued existence of bloc-motivated strategic needs and the interests of international monopolies which are tied to the remaining regimes in southern Africa.
106.	The racist regimes of South Africa and Rhodesia are aware of this situation. That is why they take advantage so widely of the insufficient effectiveness of the world
Organization in adopting necessary decisions and its lack of determination in implementing the existing ones.
107.	The ease of Namibia provides all of us with an instructive example. As a result of the liberation struggle of the people of Namibia and the solidarity of the international community developments took a positive turn. Precisely when this could lead to a genuine solution, the South African racist Government raised new obstructions, with the intention of turning the clock back.
108.	My delegation wishes to call the attention of this Assembly to the fact that such obstruction, accompanied by the perpetration of brutal crimes and genocide against the African population and the undertaking of aggressive actions against sovereign African States, particularly the front-line States, by the racist regimes of South Africa and Rhodesia will continue as long as the world community and our Organization do not apply the necessary measures against those regimes more consistently and resolutely.
109.	Racism and apartheid have been condemned by the United Nations as a crime against humanity and a threat to peace and security in the world, and yet the embargo on the supply of arms to South Africa, and economic and other sanctions against Rhodesia are, regrettably, not being consistently implemented by all.
110.	We should once again reaffirm our clearly defined policy and pledge our full support and assistance to peoples fighting for the elimination of those racist regimes and for their national liberation. We must lend full support to and recognize all the legitimate rights of the liberation movements of SWAPO in Namibia and the Patriotic Front in Zimbabwe. There can be no genuine and lasting achievement of independence and transfer of power to the African majority without the participation of SWAPO and the Patriotic Front.
111.	We believe, in particular, that the plan envisaged for Namibia, including the sending of peacekeeping forces of the United Nations to ensure a peaceful and just process for the gaining of independence, should be brought to completion resolutely and without delay. My Government is prepared to lend its full support to this, deeply convinced that it is a positive step towards the final liquidation of racism and apartheid. in South Africa and Rhodesia, the attainment of independence by the people of Zimbabwe and the securing of stability and peace in that sensitive area
of the African continent.

112.	In the tolerance shown of the insolent challenges and manoeuvres of the racist regimes the African countries rightly see new neo-colonial aspirations and tendencies towards the recolonization of certain African regions. We, the United Nations, must not close our eyes to this fact.
113.	The failure to settle these and other crises in Africa will result in new grave disturbances in international relations and will open new areas for the rivalry and conflicts of foreign interests and confrontations. Precisely for that reason, we consider the role played by the OAU in African affairs to be very important. For this the OAU deserves the full support of the United Nations.
114.	The Middle East crisis is also one of the most dangerous focal points of a possible world conflict. This is primarily a consequence of the , stubborn persistence of Israel in pursuing an aggressive policy against neighbouring Arab countries, its denial of the national rights of the Palestinian people and its refusal to implement the relevant resolutions of the Security Council and the General Assembly.
115.	Aware of the gravity of the problem with which we ire confronted there, as well as of the need to do everything to prevent a further deterioration of the dangerous state of crisis and find ways conducive to a just and peaceful solution, we wish to welcome and support all efforts that genuinely tend towards achieving those aims.
116.	We must also be quite realistic, however, in assessing all the elements of the existing crisis and carefully appraise which steps bring us closer to and which possibly take us further away from a just and lasting solution. We are deeply convinced that all peace initiatives must keep that in mind and must be evaluated precisely from that standpoint.
117.	As a consequent concept of the spirit and letter of the resolutions adopted by the United Nations as well as positions determined at a number of conferences of the non-aligned countries, a comprehensive and lasting settlement of the Middle East crisis must embody three fundamental principles: first, the complete withdrawal of Israel from all the Arab territories occupied during the 1967 war; secondly, the exercise by the Palestinian people of its inalienable national right to self-determination and the establishment of its own independent State and recognition of the Palestine liberation Organization as the only legitimate representative of the Palestinian people; and thirdly, the right of all countries and peoples of the region to security and independent development.
118.	We believe that only the steps taken in accordance with the aforementioned principles and aimed at their full implementation will be likely to lead to a comprehensive, lasting and peaceful settlement of the crisis and ensure peace and stability in that region.
119.	Now I should like to refer to our thinking and positions on the Cyprus crisis and the question of Korea. The prolongation of the Cyprus crisis, which deprives an independent country of its right to full sovereignty, alerts us also to the existence of a constant threat to peace in that part of the world. We are convinced that a way out can be found only through a consistent and comprehensive implementation of General Assembly resolution 3212 (XXIX), which contains all the necessary elements and measures for the settlement of this crisis. We think that this should be achieved by refraining from actions amounting to interference and pressure from outside, by constructive dialogue between the two communities and, r particular, by the United Nations playing a more active role in implementing its resolutions.
120.	We should not forget for a single moment that the continued maintenance of the division of Korea is one of the potential sources of a wider international conflict. We must, therefore, lend clear and constant support to the Vast aspirations of the people of Korea for peaceful reunification, without outside interference, and welcome in that sense the concrete and constructive steps of the Democratic People's Republic of Korea towards that goal.
121.	One of the most important questions in the life of the world community is the problem of disarmament. It was debated at length at the recent tenth special session of the General Assembly, which was convened on the initiative of the non-aligned countries.
122.	Although the results of that session do not give us cause for excessive optimism, we are nevertheless convinced that it is quite realistic to say that that session was important as it expressed the definite resolve of our Organization to deal with this question directly and actively in the future as well. What we adopted there constitutes a good starting-point for our future efforts in this domain. That applies in the first place to the general principles involving the primary responsibility and central role of the United Nations.
123.	The decision to reaffirm the inalienable right of all States, without discrimination, to develop, acquire, and use nuclear technology for peaceful purposes with a view to promoting their own economic and social development [see resolution S-10/2, para. 36], is of great significance. This decision is all the more important as tendencies to maintain the existing nuclear monopoly are still very much present. Reconciling ourselves to the strengthening of such monopoly would lead to a widening of the already dangerous gap between the developing and the developed countries, which would strengthen technological colonialism, create new grounds for instability in the world and engender new dangerous tensions in international relations. It is important now to implement as effectively as possible the decisions we have taken and to ensure that the organs we have formed should start functioning as soon as possible.
124.	The tenth special session failed to find positive solutions to some key problems, such as the prohibition of the use of nuclear weapons or the giving of guarantees to countries which have renounced those weapons that , such weapons will not be used against them. We consider that without this commitment the Treaty on the Non-Proliferation of Nuclear Weapons cannot fulfil the purpose for which it was intended.
125.	The outstanding questions of the liquidation of foreign military bases and the concrete establishment of zones of peace and co-operation in various parts of the world have also remained unresolved. And, most important, it seems to us that the efforts of the world Organization in this sphere should be aimed at overcoming the present trend towards negotiations concerned with balancing armaments and at finally setting in motion the genuine process of disarmament.
126.	Because of existing resistance, motivated by bloc interests, it has not been possible to adopt more than provisions of principle on the subject of zones of peace and co-operation. To our mind, these provisions of principle should apply wholly to the region of the Mediterranean. That has been endorsed by the majority of Mediterranean countries. These provisions must provide a basis for the future efforts of Mediterranean countries and their determination to ensure, in the spirit of the decisions of the Conference on Security and Co-operation in Europe, stable peace, security and progress in the Mediterranean through the co-operation of all the countries of the region on a basis of equality.
127.	Within the framework of our efforts to strengthen security in the world we attach great importance to the promotion of confidence among peoples and States. Confidence can be promoted in various ways, inter alia through the establishment of zones of peace and co-operation and nuclear-weapon-free zones; by refraining from military manoeuvres along borders and their use to exert pressure on other countries; by the outlawing of terrorist organizations and their activities against other States; and by refraining from hostile propaganda.
128.	Terrorism is a form of international crime which is deliberately directed against the independence and free and peaceful life of peoples and countries. It is a form of indirect aggression and an instrument of destabilization of the internal systems of sovereign States with a view to imposing alien ideological and political systems on them and destroying the independence of those countries.
129.	We are convinced that all the members of the world community must bear equal responsibility for an energetic and constant struggle against this crime.
130.	We wish to draw attention, in particular, to the danger arising out of the existence of double standards in the approach to terrorism, according to which one type of terrorism is treated as a crime and another as a form of political opposition, and to the attempts made to discredit as terrorism national liberation struggles against foreign domination. It is clear that purely ideological criteria and remnants of cold war concepts about two worlds, or endeavours to maintain colonial relations, lie behind such attitudes.
131.	Just because of the existence of such double standards regarding terrorist groups, we wish to call the Assembly's attention to the fact that the draft international convention against the taking of hostages, which is before the General Assembly [item 120], should be construed as indicating a readiness to apply the same criteria to all kinds of acts of international terrorism, and to combat them resolutely and in the same way.
132.	Permit me to refer to an important question for the world community, that of human rights, which has given rise to deep controversies and, regrettably, has become the object of frequent manipulations inspired by various ideological concepts, and to draw attention to the positions adopted by the conference of Minister of Foreign Affairs of Non-Aligned countries, held recently in Belgrade.
133.	Proceeding from the principles of the United Nations, the Charter and the Universal Declaration of Human Rights, the Conference pointed out that the issue of human rights cannot be isolated from its national, economic and social context. This position is inspired by the conviction that the freedom of the individual is inseparable from the freedom of the people, and that the human rights and the
fundamental freedoms of the individual and of the people are inseparable.
134.	Only thus can the rights of the individual and of the people and their free and all-round development be genuinely promoted. This should be a component part of the political and economic emancipation of peoples and of the struggle for the democratization of international relations.
135.	My country, profoundly convinced that political systems must serve the human person, and not vice versa, accords a very high priority to the question of human rights. Therefore, we wish to draw attention once again to the importance of the initiative of the non-aligned countries concerning the elaboration and adoption of an integral and comprehensive approach to human rights.
136.	In this connexion we also devote particular attention to the provision in the Declaration of the Conference of Ministers for Foreign Affairs of Non-Aligned Countries concerning the need for strict respect for the rights of ethnic and religious minorities [see Aj33/206, annex I, para. 156]. We believe that the nation that constitutes the - majority is responsible for the realization of the rights of the national minority, as it is difficult to imagine a majority enjoying genuine freedom if it has not ensured the same freedom to the national minority.
137.	For my country, this is a very important principle, both because of the federal and multinational character of our. community, in which all nations and all nationalities  enjoy optimal and equal conditions for their free national development, and because of our strong belief that national minorities, provided they enjoy all the necessary rights, can
be one of the most valuable links between countries and peoples, and can foster confidence between them.
138.	I am convinced that there is no particular need to demonstrate the uncertainties that are engendered by attempts to maintain old relations of inequality, privilege and exploitation in international economic relations. This system of relations is in a state of absolute crisis, and we witness, at the same time, a complete standstill in negotiations on problems whose solution would bring about a radical and indispensable change in international economic relations.
139.	It seems to us that, owing to selfishness and a lack of readiness to grasp the core of the problem, no. real dialogue has yet been established between the most developed and the developing countries, as a result of which no progress has been achieved with regard to the solution of a single substantive question. Owing to such obstruction, the first year's work of the Committee on the new international economic order  has ended in complete failure. It is not possible to endorse the thesis that this was due to differences of interpretation concerning the character and scope of its mandate.
140.	The least we should do, confronted as we are by this critical situation, is to create by joint efforts, at this session,
conditions for the normal functioning of the Committee on the new international economic order within the framework of its mandate.
141.	We believe that the Committee will be able to continue its work by the beginning of next year and that it will be in a position to make its concrete contribution to negotiations on the most important issues which are under way, and thus ensure a favourable political atmosphere for preparations for the new international development strategy and the successful outcome of the fifth session of UNCTAD and of the United Nations Conference on Science and Technology for Development.
142.	The establishment of the new international economic order has become the primary task of the international community. Closing our eyes to this reality not only would exacerbate the existing crisis in economic relations, but would inject new and dangerous disruptions and crises into political relations in the world and, in the final analysis, jeopardize international peace and security.
143.	Our vision of new international political and economic relations and their realization calls for a decisive role to be played by the United Nations. The non-aligned countries have always considered that the strengthening of the effectiveness of the United Nations is one of the essential tasks of the international community. For their part, they have made a key contribution to the realization of this process, particularly with respect to the elaboration of universally acceptable platforms for the solving of crises and the elimination of sources of conflict, the establishment of the new international economic order, the elaboration of a programme of general and complete disarmament and the removal of the danger of armed conflicts.
144.	We must firmly oppose the growing tendency to withdraw substantive problems from our Organization and to by-pass the United Nations in solving them, and to work for the most effective implementation of its decisions and resolutions.
145.	We still live in conditions characterized by contradictions and bloc divisions that are tearing our world apart and pushing it into new confrontations; but, on the other hand, we live in an epoch of ever-greater interdependence that compels us to co-operate in the struggle for peace, equal rights, security and progress in the world.
146.	Imbued with a sense of the greatest responsibility towards our own peoples and towards mankind as a whole, we can ensure that this thirty-third session of the General Assembly will prove to be a successful step on the long road leading us to the realization of the noble principles and purposes enshrined in the Charter of the United Nations. It is precisely in this light that we view the great commitment of all of us, the great responsibility and important role of our Organization.
